IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. AP-76,008



    EX PARTE DANA LYNN ATTAWAY, AKA DANA LYNN RAGSDALE,
Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 0619072A IN THE 8 TH JUDICIAL DISTRICT COURT
                        FROM HOPKINS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was charged in a single indictment

with two counts of sexual assault of a child, two counts of indecency with a child by contact, and two

counts of indecency with a child by exposure. She pleaded guilty to six counts of sexual assault of

a child, and was sentenced to twenty years’ imprisonment for each count. She did not appeal her

conviction.
       In this writ Applicant contends that she pleaded guilty to offenses more serious than those

with which she was charged. The trial court finds that Applicant pleaded guilty in two counts of the

indictment to offenses more serious than those with which she was charged. Applicant is entitled

to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. Because Applicant’s conviction on all six counts is the result of a plea

bargain, the entire conviction must be set aside. Therefore, the judgment in Cause No. 0619072A

in the 8th Judicial District Court of Hopkins County is set aside, and Applicant is remanded to the

Sheriff of Hopkins County to answer the charges against her.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 1, 2008
Do Not Publish